EXAMINER'S AMENDMENT

Change claim 1:
LINE 2
From; ...comprising: a center-tapped energy storage inductor, a three-phase

inverter bridge,...

To; ...comprising a center-tapped energy storage inductor, an energy storage switch, a three-phase inverter bridge,...
LINE 6
From; a drain terminal and a source terminal of the storage switch are respectively connected to a center tap of the energy storage inductor...

To;., a drain terminal and a source terminal of the storage switch are respectively connected to the center tap of the energy storage inductor...
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 9, 2021





/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836